COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Adrienne Gallien v. Wells Fargo Home Mortgage Inc., Wells Fargo
                          Bank, N.A., Cristobal Nino, Individually and as Executor of the Estate
                          of Veronica Castillo Nino and Kathy Orsak

Appellate case number:    01-17-00385-CV & 01-17-00590-CV

Trial court case number: 2015-75452 & 436920

Trial court:              157th District Court of Harris County & Probate Court Number 1

       On February 27, 2018, this court dismissed all issues in cause number 01-17-00385-CV
except for the award of sanctions. The appeal in 01-17-00590-CV was dismissed by opinion
issued February 27, 2018.
       Appellant’s brief in 01-17-00385-CV was due April 11, 2018. The court notified
appellant on June 5, 2018 that her brief was past due and advised her that unless she filed a
response within 10 days, the appeal might be dismissed.
       On June 19, 2018, appellant filed a motion for extension of time to file her brief in both
cause numbers 01-17-00385-CV and 01-17-590-CV. Appellees oppose this motion for extension.
        We grant the motion in 01-17-00385-CV and the brief is due 30 days from the date of
this order. The appeal may be dismissed immediately if the brief is not filed within 30 days.
        Because the appeal in 01-17-00590-CV was dismissed, no brief is due in that cause. To
the extent appellant’s motion seeks an extension in 01-17-00590-CV, it is dismissed as moot.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: June 26, 2018